EXHIBIT 10.4

 

Amendment No. RI0340S01A

 

AMENDMENT

TO THE

STATUSED REVOLVING CREDIT SUPPLEMENT

 

                THIS AMENDMENT is entered into as of October 5, 2007, between
FARM CREDIT SERVICES OF AMERICA, FLCA (“Farm Credit”) and ABE FAIRMONT, LLC,
Fairmont, Nebraska (the “Company”).

 

BACKGROUND

 

                Farm Credit and ADVANCED BIOENERGY, LLC, Fairmont, Nebraska
(“Advanced”) are parties to a Statused Revolving Credit Supplement dated
February 17, 2006 (such agreement, as previously amended, is hereinafter
referred to as the “Supplement”). Further, the Company has formally assumed all
obligations under the Supplement from Advanced. Farm Credit and the Company now
desire to amend certain sections of the Supplement. For that reason, and for
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), Farm Credit and the Company agree that the following sections of
the Supplement are hereby amended to read as follows:

 

1.             Section 1 of the Supplement is hereby amended and restated to
read as follows:

 

                SECTION 1.  The Revolving Credit Facility.  On the terms and
conditions set forth in the MLA and this Supplement, Farm Credit agrees to make
loans to the Company during the period set forth below in an aggregate principal
amount not to exceed $5,000,000.00 at any one time outstanding (the
“Commitment”). At no time, however, may the sum of: (i) all indebtedness
hereunder and (ii) all indebtedness under the Statused Revolving Credit
Supplement between Farm Credit and the Company dated October 5, 2007, and
numbered RI0475S01, exceed the “Borrowing Base” (as calculated pursuant to the
Borrowing Base Report attached hereto as Exhibit A). Within the limits of the
Commitment, the Company may borrow, repay and reborrow.

 

2.             Section 3 of the Supplement is hereby amended and restated to
read as follows:

 

                SECTION 3.  Term.  The term of the Commitment shall be the date
hereof, up to and including June 1, 2008, or such later date as Agent may, in
its sole discretion, authorize in writing.

 

3.             Section 6 of the Supplement is hereby amended and restated to
read as follows:

 

                SECTION 6.  Borrowing Base Reports, Etc.  The Company agrees to
furnish a Borrowing Base Report to Agent at such times or intervals as Agent may
from time to time request. Until receipt of such a request, the Company agrees
to furnish a Borrowing Base Report to Agent within 30 days after each month end
calculating the Borrowing Base as of the last day of the month for which the
Report is being furnished. However, if neither this Supplement nor Statused
Revolving Credit Supplement numbered RI0475S01 has an outstanding balance on the
last day of such month, then no Report need be furnished. Regardless of the
frequency of the reporting, if at any time the amount outstanding under the
Commitment (combined with the amount outstanding under Statused Revolving Credit
Supplement numbered RI0475S01 as provided in Section 1) exceeds the Borrowing
Base, the Company shall immediately notify Agent and repay so much of the loans
as is necessary to reduce the amount outstanding under the Commitment to the
limits of the Borrowing Base.

 

--------------------------------------------------------------------------------


 

Amendment RI0340S01A to Statused Revolving Credit Supplement RI0340S01

ABE Fairmont, LLC

Fairmont, Nebraska

 

4.             Section 8 of the Supplement is hereby amended and restated to
read as follows:

 

                SECTION 8.  Commitment Fee.  In consideration of the Commitment,
the Company agrees to pay to Agent a commitment fee on the average daily unused
portion of the Commitment at the rate of 3/8 of 1% per annum (calculated on a
360 day basis), payable monthly in arrears by the 20th day following each month.
Such fee shall be payable for each month (or portion thereof) occurring during
the original or any extended term of the Commitment. For purposes of calculating
the commitment fee only, the “Commitment” shall mean the dollar amount specified
in Section 1 hereof, irrespective of the Borrowing Base.

 

5.             Except as set forth in this amendment, the Supplement, including
all amendments thereto, shall continue in full force and effect as written.

 

                IN WITNESS WHEREOF, the parties have caused this amendment to be
executed by their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES
OF AMERICA, FLCA

 

ABE FAIRMONT, LLC
By ADVANCED BIOENERGY, LLC,
its sole member

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Title:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------